number release date date cc el ct tkokpcn cid 6cz cid dollar_figurewnngvkp 1hhkeg cid qh cid jkgh cid qwpugn tkokpcn cid 6cz cid kxkukqp 6jku cid dwnngvkp cid ku cid hqt cid kphqtocvkqpcn cid rwtrqugu cid cid v cid ku cid pqv cid c cid fktgevkxg cid cid cid cid cid argument that one of these recognized exceptions to the warrant requirement applied grctvogpv cid qh cid 6tgcuwt cid pvgtpcn cid 4gxgpwg cid 5gtxkeg uiln gegodgt supreme court cases no general murder scene exception to warrant requirement in in flippo v west virginia 120_sct_7 flippo called the police to report he and his wife had been attacked the police arrived at the scene and found flippo wounded and his wife dead they conducted a hour search resulting the discovery of photographs and negatives tending to implicate flippo flippo was indicted for murder and his motion to suppress the photos was denied the west virginia supreme court_of_appeals denied discretionary review the united_states supreme court granted certiorari reversed the judgement of the west virginia supreme court_of_appeals and remanded the matter to the trial_court immediate supporting the denial of flippo’s motion to suppress the state cited exceptions to the warrant requirement including to preserve evidence plain view and implied consent the trial_court did not rely on these exceptions rather the trial_court held once a homicide scene is secured a warrantless general search of the scene is permissible investigation the court rejected the trial court’s proposition that warrantless general searches are permissible at homicide scenes relying on 437_us_385 the court held there is no homicide scene exception to the warrant requirement one of the recognized exceptions to the warrant requirement such as a reasonable belief a person is in need of aid the possibility of other victims or a killer on the premises is required for a warrantless search of a homicide scene the court did not address the state’s cid title_26 and title_26 related cases a clear indication of fraud requires a referral in united_states v mckee f 3d 6th cir mckee was audited by a revenue_agent investigating reports of two informants who alleged mckee was diverting corporate income to pay personal expenses between date and the date referral of the civil investigation to criminal investigation ci the revenue_agent met with mckee several times requested documents and interviewed employees ultimately the case was referred for prosecution and mckee was indicted for violating sec_7206 mckee’s motions to suppress and to dismiss were denied mckee subsequently pled guilty reserving the right to appeal the denial of her motions on appeal mckee argued the revenue_agent failed to comply with provisions of the internal_revenue_manual irm by not referring her investigation to ci earlier and by not completing a form_2797 pertaining to mckee the sixth circuit began its analysis with the premise that violations of irm provisions are not due process violations unless the provisions violated are designed to protect the constitutional rights of taxpayers the court determined failure to fill out a form_2797 was not a violation of due process since the relevant irm provision was designed to promote the administrative ease and did not protect constitutional rights of taxpayers the court the sixth circuit also rejected mckee’s argument which alleged the revenue_agent violated the irm provision requiring referral to ci upon a firm indication of fraud at the inception of the civil investigation the allegations against mckee were not substantiated by documentary_evidence therefore considered the allegations to be first indications of fraud not amounting to firm indications of fraud moreover the purpose of the civil audit is to allow a taxpayer to explain discrepancies before a revenue_agent takes action such as referring the case to ci as for the revenue agent’s decision not to refer the case sooner the court deferred to the discretion of the revenue_agent the court however stated its conclusion with reluctance since almost all of the government’s evidence against the mckees was practically handed to ci on a silver platter as a result of the civil investigation search and seizure thermal scan of home is not a search within meaning of the fourth_amendment in 190_f3d_1041 9th cir the ninth circuit held the warrantless use of a thermal imaging device to perform a thermal scan of kyllo’s residence was not a search within the meaning of the fourth_amendment federal and state narcotics agents suspected kyllo was conducting an indoor marijuana growing operation from the unit of a triplex where he resided the agents subpoenaed kyllo’s utility records and compared them to a spreadsheet for average electrical use concluding kyllo’s electrical usage was abnormally high agents then employed an agema thermovision thermal imaging device to scan the outside surface of kyllo’s residence the agema detected high heat loss emanating from the roof of kyllo’s home and from one wall additionally kyllo’s unit showed much warmer than the other units in the triplex the agents concluded these high heat levels indicated the presence of high intensity lights used to grow marijuana indoors this information was placed in an affidavit and presented to a magistrate who issued a search warrant for kyllo’s home as suspected an indoor growing operation was found resulting in the seizure of over one hundred marijuana plants kyllo’s motion to suppress the evidence seized during the search was denied and he was subsequently convicted of one count of cid cid cid cid cid cid manufacturing marijuana in violation of u s c sec_841 on appeal kyllo argued the thermal scan was a government intrusion into the activities within his home in which he had a reasonable expectation of privacy and its warrantless use violated the fourth_amendment the government contended use of the thermal imaging device to innocuously measure heat emissions from kyllo’s residence was non-intrusive and not a search within the meaning of the fourth_amendment the ninth circuit applied a two part test to determine whether the fourth_amendment had been violated the court stated it must first determine whether the individual has made a showing of an actual subjective expectation of privacy and then evaluate whether society recognizes this expectation as objectively reasonable the court stressed the fact the agema did not literally or figuratively penetrate the walls of kyllo’s residence to expose his marijuana growing operation all the scanner did was to passively record thermal emissions rather than send out intrusive beams or rays moreover kyllo took no affirmative action to conceal the waste heat emissions created by the heat lamps needed for a successful indoor grow the court concluded failing to conceal these heat emissions demonstrated a lack of concern with the heat emitted and therefore a lack of a subjective privacy expectation even if kyllo had demonstrated a subjective expectation of privacy in the heat emissions from his residence he failed to establish that this privacy expectation would be accepted by society as objectively reasonable the court acknowledged w hile a heightened privacy expectation in the home has been recognized for purposes of fourth_amendment analysis activities within a residence are not protected from outside non- intrusive government observation simply because they are within the home or its curtilage here in evaluating whether technology had been used to aid in permissible observation or to perform a warrantless search the crucial inquiry is whether the technology reveals intimate details because the thermal scan exposed no intimate or sensitive details of kyllo’s life the court stated its use did not step over the edge from permissible non-intrusive observation into impermissible warrantless search accordingly the court found no violation of the fourth_amendment an a knowing waiver of his right to confrontation and matters of trial strategy did not justify his attorney’s action the government contended plitman’s stipulation through counsel was a valid waiver similar to any other ordinary evidentiary stipulation in a trial in weighing plitman’s arguments the second circuit identified two types of constitutional rights possessed by criminal defendants each with a different standard of waiver the first category involves rights that defense counsel may waive on behalf of a defendant because they concern strategic and tactical matters such as selective introduction of evidence stipulations objections and pre-trial motions the second category involves rights that only a defendant himself may waive because they are ‘personal’ and include matters like pleading guilty waiving a jury trial and deciding to testify upon reviewing the decisions of other circuit courts the second circuit concluded counsel in a criminal case may waive his client’s sixth amendment right of confrontation by stipulating to the admission of evidence so long as the defendant does not dissent from his attorney’s decision and so long as it can be said that the attorney’s decision was a legitimate trial tactic or part of a prudent trial strategy here plitman achieved several significant tactical advantages by stipulating to allow the hearsay testimony of the special_agent these advantages included a quicker trial date which the government opposed the silatex president’s testimony and an opportunity to cross-examine the special_agent with respect to the accuracy of his recollection moreover plitman was present when his attorney agreed to the stipulation and raised no objections or questions accordingly the second circuit affirmed plitman’s tax_evasion convictions limitations on prosecutorial misconduct must be intentional to warrant reversal of conviction in united_states v albanese u s app lexis 8th cir date albanese’s first trial ended in a mistrial and on retrial he was convicted of conspiracy to distribute cocaine during trial a government witness who was paid in excess of dollar_figure for his testimony testified against albanese and made inconsistent statements on appeal albanese argued inter alia his retrial following the mistrial violated his rights under the double_jeopardy clause because of prosecutorial misconduct citing 456_us_667 albanese claimed government misconduct regarding inconsistent testimony by a paid government other constitutional issues defense counsel may waive client’s sixth amendment right to confrontation based on sound trial strategy in united_states v plitman no u s app lexis 2nd cir date the second circuit joined the majority of circuit courts in holding a defense counsel may waive a defendant’s sixth amendment right to confrontation where the decision is one of sound trial tactics or strategy plitman was convicted on two counts of tax_evasion for the tax years and in violation of sec_7201 during these years plitman worked for silatex usa ltd the new york affiliate of a venezuela based company that manufactured women’s clothing plitman directed silatex to pay approximately percent of his salary to fmp investments a british virgin islands corporation owned by plitman’s cousins in turn plitman’s cousins caused fmp to transfer the majority of this money into their accounts at the israel discount bank the money was then transferred to plitman’s personal bank accounts and never reported as income during the course of the investigation a special_agent conducted a telephonic interview with the president of silatex in which the president stated it was plitman’s idea to have percent of his compensation sent to fmp at a pre-trial conference plitman’s attorney stipulated to the admission of the special agent’s hearsay account of his conversation with the silatex president this stipulation was made based upon a strategical decision by plitman’s attorney to gain an earlier trial date and to prevent the prosecutor from deposing the silatex president or from obtaining his presence as a live witness at trial plitman was subsequently convicted on both counts on appeal plitman claimed his sixth amendment right to confront the witnesses against him was violated when the district_court allowed the special_agent to testify about his conversation with the silatex president plitman argued this was inadmissible hearsay and therefore his defense counsel could not stipulate to its admission into evidence moreover he asserted the stipulation was invalid for he never made cid cid cid cid cid cid witness caused his trial to end in a mistrial and therefore kennedy barred his retrial and consequent conviction the court disagreed finding kennedy applicable only to situations where prosecutorial misconduct is intentional and causes a defendant to have to chose between requesting a mistrial or waiting and chancing reversal on appeal specifically the court found the prosecution’s failure to inform the defense of the witness’s inconsistent statement was not intentional albanese had not argued that it was therefore the prosecutor’s omission did not rise to the level of misconduct required for application of kennedy finding no kennedy violation the court held retrial was permissible as jeopardy had not attached following the prior mistrial procedure mcdade act requires federal prosecutors to follow state rule restricting lawyer subpoenas in united_states v colorado supreme court f 3d 10th cir the court held the colorado rule limiting a prosecutor’s ability in a criminal case to subpoena lawyers for evidence about past and present clients is covered by u s c sec_530b originally entitled the mcdade act the mcdade act requires attorneys for the federal government to comply with state laws and rules as well as local federal court rules governing attorneys in the states where the lawyers perform their duties the court determined the colorado rule_of professional conduct f which declares a prosecutor in a criminal case shall not subpoena a lawyer to provide client information in a criminal proceeding unless the prosecutor reasonably believes that the information is essential to the successful completion of an ongoing investigation or prosecution is not otherwise available privileged to be an ethics rule pursuant to the mcdade act as opposed to a procedural or substantive rule the court held the mcdade act enacted while this case was on appeal conclusively established a state rule governing attorney conduct applied to federal attorneys practicing in the state court disallows offensive collateral cid cid cid cid cid cid estoppel based on criminal sentence in 192_f3d_295 2nd cir the court held the giving of preclusive effect in a civil_action to findings made in a criminal sentencing proceeding should be presumed improper the court further concluded applying collateral_estoppel in this context is reversible error when as in this case the pertinent findings were not necessary to the final sentence were not actually litigated and decided at sentencing and did not promote judicial economy in the civil suit in a federal criminal case in which the sec consulted with the prosecution a jury acquitted monarch of rico charges from which predicate acts of securities fraud were alleged monarch was convicted of conspiracy to obstruct justice on the basis of its attempts to obstruct civil grand jury and criminal proceedings arising from its alleged fraud and on moving the proceeds of the alleged racketeering activities from the cayman islands to andorra while the criminal case was pending the sec brought a civil suit seeking disgorgement and injunctive relief the suit was stayed while the criminal case was pending but once monarch was sentenced the sec moved for summary_judgment arguing monarch should be collaterally estopped by the criminal sentencing findings from denying it had violated federal securities laws the district_court granted the motion saying the protracted sentencing proceedings had afforded monarch ample opportunity to challenge the government’s evidence supporting the sentencing findings and the findings of securities fraud were necessary to the sentence the second circuit disagreed with the district court’s finding the court vacated the judgment which allowed the sec to invoke offensive collateral_estoppel in the civil case to bar monarch from relitigating issues the sec asserted were resolved in the an earlier criminal sentencing to strike an appropriate balance between efficiency and fairness the court identified four conditions that must be met before applying offensive collateral_estoppel the issues in both proceedings must be identical the issued in the prior proceeding must have been actually litigated and actually decided there must have been a full and fair opportunity for litigation in the prior proceeding and the issue previously litigated must have been necessary to support a valid and final judgment on the merits in finding the sec had not met the burden the court noted a defendant’s opportunities to take discovery and present evidence are more limited in sentencing proceedings than in a civil_proceeding in addition a criminal defendant may be less likely to challenge sensitive issues in a sentencing proceeding than in a full blown civil trial either out of hope for a prosecutorial downward departure motion or out of fear that the judge may disbelieve his testimony and enhance his sentence accordingly evidence inconsistency between informant’s testimony and a proffer by his lawyer is brady material in spicer v roxbury correctional institute no u s app lexis 4th cir date the fourth circuit affirmed a district_court order granting spicer’s petition for a writ of habeas corpus on the ground state prosecutors suppressed exculpatory material evidence in violation of 373_us_83 spicer was identified as the perpetrator of a brutal assault of a restaurant manager he was tried and convicted of the offense principally on the testimony of three purported eyewitnesses although the state court rejected spicer’s brady claim on post-conviction review a federal district_court granted a writ of habeas corpus and the state of maryland appealed the brady issue concerned the testimony of larry brown one of the eyewitnesses brown was an acquaintance of spicer’s and testified in the case in exchange for sentencing leniency on an unrelated drug charge at issue was whether the prosecution violated brady when it failed to disclose to spicer's attorney information brown -- who told the prosecutor the grand jury and the trial jury he witnessed spicer fleeing the restaurant on the day of the assault -- had previously told his attorney on multiple occasions he had not seen spicer at all on that day the fourth circuit evaluated the challenge in light of the three essential components of a brady violation which circumscribe the prosecutor’s disclosure duty the evidence at issue must be favorable to the defendant whether directly exculpatory or of impeachment value it must have been suppressed by the state whether willfully or inadvertently and it must be material a majority of the court held brown's prior inconsistent statement about whether he was an eyewitness clearly satisfied the first requirement of a brady violation in so holding the majority found the cid cid cid cid cid cid state court misunderstood the scope of brady by failing to appreciate impeachment evidence is unequivocally subject_to disclosure and also failing to appreciate the impeachment value of brown’s inconsistent statements to his attorney clearly the evidence was suppressed by the state but the court found the prosecutor acted in good_faith and the scope of his brady simply misunderstood obligation the court explained constitutional error in this instance occurs only if the exculpatory evidence was material evidence is material if it might have affected the outcome here the majority decided the evidence was material because brown as opposed to the other witnesses was an acquaintance of spicer brown knew spicer and could correctly identify him according to the majority if the jury doubted brown was an eyewitness it would have been left without any conclusive or perhaps even persuasive identification evidence based on these findings the majority affirmed the district court’s order that spicer be released from custody unconditionally unless he is retried within four months police officers not immune from civil rights suit based on questioning outside miranda in california attorneys for criminal justice v butts nos u s app lexis 9th cir date the ninth circuit held police officers who in accordance with their training intentionally violated the suspects’ rights under 384_us_436 in order to obtain statements which could be used for impeachment purposes are not immune from a civil rights suit under u s c two of the plaintiffs who were california state prisoners brought a civil rights action against officers of the los angeles and santa monica police departments for violating their right to counsel by employing a policy which defies the requirements of miranda the police officers defendants brought an interlocutory appeal challenging the district court’s denial of their motions to dismiss the suit and in the alternative summary_judgment both motions were based on the defendants’ claim of qualified immunity the defendants employed an interrogation technique known as questioning outside miranda under this policy the defendant officers continue to interrogate suspects outside miranda despite the suspects’ invocation of their right to remain silent and their requests for an attorney the purpose of such questioning is to take advantage of the rule_of 401_us_222 and 420_us_714 that statements obtained in violation of miranda may be used to impeach a defendant if he takes the stand at trial in rejecting the applicability of these cases the ninth circuit pointed out the supreme court had never suggested these decisions which deal with the peripheral use of statements obtained in violation of miranda somehow overcame miranda’s imperatives concerning proper police procedure the ninth circuit followed the ruling of 963_f2d_1220 9th cir that questioning outside miranda is cognizable as a basis for a action the rule that interrogation must cease upon a suspect’s invocation of his right to counsel was clearly established in miranda thus a reasonable police officer conducting post miranda interrogation should have known he was violating a suspect’s rights by continuing an interrogation after the suspect asserted his right to speak to an attorney the defendants ultimately asserted their reliance on their training about questioning outside miranda entitles them to qualified immunity the court followed past decisions which held the fact officials were following orders will not provide them with immunity if the unlawfulness of the order was clearly established furthermore the court concluded the fact the los angeles and santa monica police departments may have trained their officers to violate the rights of individuals does not provide any defense for these officers the district_court held and the ninth circuit concurred ‘following orders’ will only insulate officers from liability when ‘reliance is objectively reasonable ’ here it was not investigative techniques anti-gratuity statute not applicable to prosecutor’s payment of cash to cid cid cid cid cid cid cooperating witness in united_states v albanese u s app lexis 8th cir date albanese was tried and convicted of conspiring to distribute cocaine during trial a government witness who was paid in excess of dollar_figure for his testimony testified against albanese and made inconsistent statements on appeal albanese argued inter alia the government violated the anti-gratuity statute by paying a witness for his testimony the court held the government’s payments of cash to witnesses in exchange for their assistance and testimony in a prosecution does not violate the federal anti-gratuity statute u s c c specifically the court following eighth circuit precedent and the approach and holding in singleton v 165_f3d_1297 10th cir en_banc found the statute did not apply to the government the court viewed monetary payments comparable to other forms of benefits eg leniency as such the payment made to the witness in exchange for his testimony against albanese was not improper nor did it violate the anti-gratuity statute upon rejecting all albanese’s arguments the court affirmed his conviction sentencing sentencing enhancement for obstruction of justice applicable even if obstruction not successful in 192_f3d_708 7th cir buckley carrying a bb gun and a brief case robbed a bank by handing a bank teller a note stating he had a gun and a bomb buckley initially confessed to possession of the bb gun and pled guilty to bank robbery but at his sentencing hearing he denied possession of the bb gun the government requested sentencing enhancements for possession of an object appearing to be a dangerous weapon pursuant to u s s g sec_2b3 b e and because of buckley’s lie for obstruction of justice pursuant to sec_3c1 the district_court accepted the enhancement request for possession but rejected the request for the obstruction of justice in accepting the request for an enhancement for possession the district_court reasoned buckley’s briefcase appeared to be the bomb mentioned in his note also the district_court did not believe buckley’s denial of possession of the bb gun in rejecting the request for an enhancement for obstruction of justice the district_court reasoned buckley’s lie was immaterial since the enhancement for possession had been accepted on alternative grounds ie the briefcase moreover the district_court applied a sentencing reduction for acceptance of responsibility since buckley had pled guilty and the district_court found no obstruction of justice found on appeal the seventh circuit held when a violation charged as obstruction consists of a lie the materiality of the lie is key since immaterial lies do not impede the justice process materiality means a reasonable probability the lie could have affected the outcome of the process the court reasoned since the district_court could have believed buckley’s lie and could also have the briefcase did not resemble a dangerous weapon the outcome of the process could have been affected in buckley’s favor and the enhancement for possession could have been avoided buckley’s denial of possession therefore was a material lie constituting obstruction and the enhancement for obstruction should have been applied further since buckley did attempt to obstruct justice he did not exhibit acceptance of responsibility and the district_court should not have applied the acceptance of responsibility reduction cid cid cid cid cid cid criminal tax bulletin table of cases december supreme court cases flippo v west virginia 120_sct_7 title_26 and title_26 related cases united_states v mckee f 3d 6th cir search and seizure 190_f3d_1041 9th cir other constitutional issues united_states v plitman no u s app lexis 2nd cir date united_states v albanese u s app lexis 8th cir date procedure united_states v colorado supreme court f 3d 10th cir 192_f3d_295 2nd cir evidence spicer v roxbury correctional institute no u s app lexis 4th cir date california attorneys for criminal justice v butts nos u s app lexis 9th cir date investigative techniques united_states v albanese u s app lexis 8th cir date sentencing 192_f3d_708 7th cir department of the treasury internal_revenue_service document rev catalog number 24304b cid cid cid cid cid cid
